Citation Nr: 1753850	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  04-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tenosynovitis and osteoarthritis/ degenerative changes of the feet, to include as secondary to diabetes mellitus type II.

2.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for bilateral pes planus, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to July 1971, including service in the Republic of Vietnam.  Effective from 2003, the Veteran combined service connected disability evaluation has been 70 percent, and effective from October 2014, his evaluation has been 100 percent.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2003, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In September 2007, the Veteran testified during a Board hearing before a retired Veterans Law Judge.  A transcript is of record.  At that time, the issues under consideration included service connecting for tinea pedis, among many others.  The Board denied the tinea pedis claim in 2007, and that decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in 2009.  

After subsequent Board Remands in 2009 and 2103, the Board bifurcated the appeal into two separate issues: entitlement to service connection for tinea pedis; and entitlement to service connection for a foot disorder other than tinea pedis.  The Board then denied the claim of service connection for tinea pedis and remanded the other issue for additional development of the record.  Additional remands for further development were subsequently issued in January 2014 and November 2014. 

In October 2015, the Veteran was informed that the Veterans Law Judge who had conducted the September 2007 Board hearing retired, and requested whether the Veteran wanted another hearing before another Veterans Law Judge.  That same month, the Veteran responded that he wanted another Board hearing via video teleconference. 

In February 2016, the Board remanded the claim to afford the Veteran his requested Board hearing.  In June 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

In September 2016, the Board denied service connection for two disabilities other than tinea pedis; pes planus and plantar fasciitis, and remanded service connection claims for onychomycosis; plantar fibroma; and tenosynovitis and osteoarthritis/ degenerative changes of the feet.  The Veteran appealed the denied claims to Court, and while the other claims were in remand status, the RO granted service connection for plantar fibroma and onychomycosis, and returned the tenosynovitis and osteoarthritis/ degenerative changes of the feet issue to the Board.  The Court granted a Joint Motion, vacating the September 2016 Board decision, and returned the pes planus and plantar fasciitis issues to the Board.  Thus, the three issues identified on the front page of this decision are again before the Board.  

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In accordance with the findings of the Joint Motion, the Veteran's February 2015 VA examination for his bilateral plantar fasciitis and pes planus did not fully comply with the instructions of the November 2014 Remand.

Where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance.  See Stegall, 11 Vet.App. at 271.

Here, the Board had previously directed the VA examiner to provide medical opinions as to whether the Veteran's pes planus increased in severity during service; whether his plantar fasciitis was caused or aggravated by his service-connected diabetes; and whether his other foot conditions were caused or aggravated by his service-connected diabetes.  The 2014 Remand further emphasized, that "a rationale must be provided for all opinions rendered."

However, in the February 2015 opinion, the examiner provided no rationale for his opinions. With regard to the question as to whether the "pre-existing pes planus
increased in severity during service, the examiner opined, that "there is no indication that it had", with no further explanation or supporting rationale.

In response to the directive of finding whether it was at least as likely not that any such condition had its clinical onset during service or otherwise was due to an injury or other event or incident of the Veteran's period of active service, the examiner opined "no and this was so stated in my original report." The examiner simply reiterated his conclusory statement from his April 2014 VA examination report, which the Board had previously found inadequate and failed to provide a
rationale.

In response to the directive of finding whether it was at least as likely
as not that any current foot disorder was caused or aggravated (permanently
made worse) by any service-connected disability, including diabetes, the February 2015 examiner opined that "plantar fasciitis was not made worse by any service connected condition including diabetes mellitus." Once again, the examiner reiterated his previous medical opinion, and failed to provide any rationale.

As such, the Board finds that the Veteran's claims file must be returned to the 2015 VA examiner for addendum opinions in which complete rationales are provided for the opinions previously rendered.  Such rationales should include a discussion of the particulars of the Veteran's case and apply any relevant medical literature or authority where appropriate.

As to the tenosynovitis and osteoarthritis/ degenerative changes of the feet claim, a January 2017 VA examiner expressed an opinion that this condition was aggravated by the Veteran's service connected diabetic neuropathy, but was unable to identify a base line level of severity as required by 38 C.F.R. § 3.310 to establish service connection benefits.  Since the condition seems to have first been observed on imaging studies in 2012, and the examiner found aggravation, it would appear that there is a potential to obtain a measurable baseline level as required by 38 C.F.R. § 3.310, to establish secondary service connection by way of aggravation.  As it happens, however, the Veteran has multiple foot disabilities, and therefore, it will be necessary to distinguish between the symptoms caused by each disability.  As such, an examiner should be asked to associate the Veteran's foot symptoms with their corresponding diagnosis. 

Any additional treatment records of the Veteran wants considered also should be sought.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify any additional records of treatment he wants considered in connection with this appeal. These records should be sought.

2. Return the entire claims folder to the February 2015 VA examiner, or to another equally qualified examiner. Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner. 

After full review of the claims file, including any evidence added to the record as result of the development above, the examiner is asked to provide supplemental opinions as to the following: 

a. Did the Veteran's pes planus increase in severity during service? If so, then provide an opinion as to whether the evidence demonstrates that the increase was due to the natural progression of the disability.

b. Is it at least as likely as not (i.e. there is a 50 percent or greater probability) that plantar fasciitis had its clinical onset during service or otherwise was due to an injury or disease incurred during the Veteran's period of active service?

c. Is it at least as likely as not that plantar fasciitis was caused OR aggravated (permanently made worse) by any service-connected disability, including diabetes mellitus?

d. Is it at least as likely as not that pes planus was aggravated (permanently made worse) by any service connected disability, including diabetes mellitus?

e. In addressing these matters, the examiner is requested to identify the symptoms specific to pes planus; the symptoms specific to plantar fasciitis; and symptoms specific to tenosynovitis and osteoarthritis/ degenerative changes of the feet.  

A rationale must be provided for all opinions rendered, and if it is not possible to provide the requested information/opinions without resort to speculation, the reasons for that should be set out.  

3. Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


